t c summary opinion united_states tax_court jesse bugarin and patricia bugarin petitioners v commissioner of internal revenue respondent docket no 5047-12s filed date jesse bugarin and patricia bugarin pro sese jenny r casey for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a statutory_notice_of_deficiency to petitioners for in which he determined a deficiency in income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners are entitled to deduct expenses reported on schedule e supplemental income and loss and petitioners are liable for the accuracy-related_penalty under sec_6662 a few of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in california when the petition was filed background petitioners timely filed their joint federal_income_tax return for petitioners’ return was prepared by a return preparer petitioner jesse bugarin was the court considers petitioners to have conceded respondent’s determinations disallowing itemized_deductions and a personal_exemption because petitioners provided neither argument nor evidence on those issues at trial see eg 100_tc_367 96_tc_226 91_tc_524 ndollar_figure 89_tc_46 87_tc_56 employed by cannon safe inc in sales and customer service mr bugarin was not engaged in any real_estate activity patricia bugarin petitioner was not otherwise employed in and was solely responsible for petitioners’ rental_real_estate_activities petitioners have two minor children the youngest of whom was four years old in and was taken care of in the home petitioners’ schedule e attached to their federal_income_tax return reported three properties property a pincite dean way property b pincite dean way and property c pincite east g street the three properties single-family homes were purchased in property a generated no rental income during properties a and b were next door to each other each property generated a loss and the losses totaled dollar_figure petitioners did not engage a management company and petitioner was responsible for renting the three properties and having repairs made to them petitioner had no experience managing real_estate but was very handy and was able to paint and make various repairs in addition to her responsibility for the three rental properties petitioner spent a substantial portion of her time looking for additional rental properties to acquire petitioners however did not actually purchase in any rental properties other than the three properties at issue in this case at trial petitioners provided a log to the court to account for the time spent on the rental_real_estate_activities when respondent’s counsel asked petitioner when the log was created she responded that she created the log of her rental_real_estate_activities using her cell phone and outlook software discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court finds that petitioners have not argued or shown that they have met the requirements of sec_7491 and therefore the burden_of_proof does not shift to respondent sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business a trade_or_business is an activity engaged in with continuity and regularity 480_us_23 sec_212 allows deductions for individuals for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income or the management or maintenance_of_property_held_for_the_production_of_income passive_activity_losses if a taxpayer is an individual however the passive_activity_loss for the taxable_year shall not be allowed sec_469 the term passive_activity_loss means the amount by which the aggregate losses from all passive activities exceeds the aggregate income from all passive activities for the taxable_year sec_469 for purposes of sec_469 passive activities are with certain exceptions activities involving a trade_or_business in which the taxpayer does not materially participate sec_469 the general_rule is that a rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 real_property business if a taxpayer qualifies under sec_469 however the rental_activity of the qualifying taxpayer is not treated as a per se passive_activity under sec_469 sec_469 kosonen v commissioner tcmemo_2000_107 rather the qualifying taxpayer’s rental real_estate activity is treated as a trade or business--subject to the material_participation requirements of sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs a taxpayer qualifies for the real_property business exception if he owns at least one interest in rental real_estate and meets both of the following requirements of sec_469 more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which he materially participates and the taxpayer performed more than hours of services during the taxable_year in real_property trades_or_businesses in which he materially participates sec_469 and ii sec_1_469-9 income_tax regs in the case of a joint_return both requirements must be satisfied by the same spouse sec_469 because petitioner was not employed outside of her real_estate activity the court addresses only the second requirement for purposes of the 750-hour threshold the court looks at all of the taxpayer’s real_property trades_or_businesses to determine whether that requirement is satisfied fitch v commissioner tcmemo_2012_358 harnett v commissioner tcmemo_2011_191 aff’d 496_fedappx_963 11th cir see also fowler v commissioner tcmemo_2002_223 bailey v commissioner tcmemo_2001_296 and if the taxpayer does not materially participate in a particular activity that activity does not count towards the hour threshold 147_fsupp2d_274 d n j the determination of whether the taxpayer materially participated in his rental real_estate activity must be considered separately with respect to each rental_activity unless the taxpayer makes an election to treat all of his rental activities as a single activity sec_469 fitch v commissioner tcmemo_2012_ fowler v commissioner tcmemo_2002_223 shaw v commissioner tcmemo_2002_35 sec_1_469-9 income_tax regs petitioners however did not make an election to group their rental_real_estate_activities so material_participation must be determined separately for each rental_activity petitioners submitted a three-ring binder with dividers containing copies of substantially_similar printed sheets purporting to document petitioner’s real_estate activities monthly for each of the sheets bears a date and states a certain number of hours and many of the sheets reference one of the three properties at issue petitioners offered no evidence that the sheets were prepared contemporaneously with the events they describe some of the sheets describe an activity without ascribing it to a particular property and some of the sheets mention a particular property without describing any activity some of the sheets attribute an activity to a particular property without explaining how the activity relates to the property some of the entries appear to exaggerate the amount of time spent for a particular task such as recording hours for painting a bathroom in one of the houses because petitioners did not make an election to group their rental_real_estate_activities the work related to each property must be examined separately to determine whether petitioner materially participated in the rental_activity material_participation means that the taxpayer is involved in the operations of the activity on a regular continuous and substantial basis sec_469 temporary regulations relating to the meaning of the term material_participation in sec_469 provide that in general an individual shall be treated for purposes of sec_469 and the regulations thereunder as materially participating in an activity for the taxable_year if and only if he meets one of the following criteria the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any taxable years whether or not consecutive during the taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any taxable years preceding the taxable_year or on the basis of all of the facts and circumstances the individual participated in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date petitioner’s binder purports to record a total of about hours devoted to her real_estate activities in she testified that she spent a good percent of her time out and about looking or on the phone or the computer looking for additional homes to purchase the court analyzed the binder sheets and found entries suggesting that over hours were dedicated to prospecting looking a significant_participation_activity is one in which the individual participates for more than hours during the year sec_1_469-5t temporary income_tax regs fed reg date an individual who participates in an activity for hours or less will not be treated as materially participating in the activity under criterion sec_1 5t b iii temporary income_tax regs fed reg date searching viewing or meeting for or about potential home purchases and associated activities in general work done by an individual in connection with an activity in which he owns an interest is treated as participation in the activity sec_1 f income_tax regs the legislative_history of sec_469 suggests however that only participation that is related to the operation of the business is to be counted for purposes of the material_participation test s rept no pincite 1986_3_cb_1 the court examined the hours listed on the sheets for activity ascribed to property a and determined that the total wa sec_45 hours petitioner could qualify as materially participating in the property a activity only under criterion accepting at face value the hours and activities listed specifically for property a the court determined that at least of the hours spent on this property of the total involved the participation of other individuals who were not owners of the property therefore petitioner’s participation in the property a activity for the taxable_year did not constitute substantially_all of the participation in that activity of all individuals during the taxable_year and so petitioner did not materially participate in the activity in the court did not count general listings for items like banking meetings or visiting stores that did not reference a particular property as it was not apparent that they represented services in petitioner’s rental_real_estate_activities or to which of the three rental properties they might relate if they were such services the court also excluded petitioner’s activities in pursuit of acquiring ownership in new properties because they were not related to the operation of petitioner’s respective rental activities related to the three rental properties petitioners already owned in petitioner’s prospecting activity cannot be connected to any one of the three rental properties and therefore cannot be included as material_participation in their respective operations accepting at face value all of the hours and activities listed that were ascribed specifically to either property b or property c the court determined that petitioner devoted hours to property b and hours to property c in addition petitioner listed one hour each month for accounting for the properties assuming material_participation in the two above rental property activities in petitioner performed only hours of services in real_property rental activities in which she materially participated the court considered whether petitioner’s prospecting activity might be considered the separate real_property_trade_or_business of the acquisition of real_property see sec_469 sec_1_469-9 sec_1_469-4 income_tax regs but even if the court treated the hours or so of prospecting activity as a separate real_property_trade_or_business in which petitioner materially participated the total hours that petitioner devoted to real_property trades_or_businesses in which she materially participated would be only which is over hours less than the hours necessary to qualify for the sec_469 exception because the sec_469 exception is not available to petitioners the court finds that their rental_real_estate_activities for are passive activities and their losses are subject_to the sec_469 limitation offset for rental_real_estate_activities sec_469 with respect to rental_real_estate_activities in which an individual actively participates provides that the sec_469 disallowance will not apply to a portion of the individual’s passive_activity_losses an annual maximum of one dollar_figure offset is allowed for all of a taxpayer’s rental_real_estate_activities sec_469 this exemption begins to phase out where the taxpayer’s adjusted_gross_income agi exceeds certain levels sec_469 the phase out in petitioners’ situation i sec_50 of the amount by which their agi computed without regard to passive_activity_losses exceeds dollar_figure see sec_469 f iv petitioners’ agi for computed without regard to passive_activity_losses was dollar_figure dollar_figure dollar_figure their agi so computed was dollar_figure greater than dollar_figure reducing the dollar_figure offset by of dollar_figure or dollar_figure results in a complete phase out of the offset accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 and b and for an underpayment attributable to negligence or a substantial_understatement_of_income_tax sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for petitioners underpaid a portion of their income_tax on account of negligence or disregard of rules or regulations and that there was a substantial_understatement_of_income_tax sec_6662 imposes a penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners reported a tax_liability of dollar_figure petitioners’ actual tax_liability is dollar_figure petitioners have a substantial_understatement_of_income_tax for since the understatement exceeds of the tax required to be shown on the return which is greater than dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for petitioners claimed dollar_figure of itemized_deductions for which they offered at trial no substantiation or explanation their log of real_estate activities failed to justify their claimed rental real_estate deductions petitioners did not show that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment_of_tax for therefore respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered for respondent
